                Case 1:19-cv-09236-KPF Document 158 Filed 12/02/20 Page 1 of 2

                                                                                                                  Hogan Lovells US LLP
                                                                                                                  390 Madison Avenue
                                                                                                                  New York, NY 10017
                                                                                                                  T +1 212 918 3000
                                                                                                                  F +1 212 918 3100
                                                                                                                  www.hoganlovells.com




                                                                                                 December 2, 2020

VIA ECF AND E-MAIL

Honorable Katherine Polk Failla
United States District Court Judge
Southern District of New York
                                                                                                                         MEMO ENDORSED
40 Foley Square, Room 2103
New York, New York 10007

Re:          In re Tether and Bitfinex Crypto Asset Litigation, Case No. 1:19-cv-09236-KPF

Dear Judge Failla:

We write on behalf of Defendant Reginald Fowler to request a two-week extension of time to file
the Reply in Further Support of Mr. Fowler’s Motion to Dismiss the Amended Consolidated
Class Action Complaint until Thursday, December 17, 2020. Mr. Fowler’s Reply is currently
due on Thursday, December 3, 2020.

As Your Honor may be aware, Mr. Fowler is the defendant in a criminal matter in the Southern
District of New York before the Honorable Andrew L. Carter, Jr.1 On November 9, 2020, Hogan
Lovells US LLP sought to withdraw our representation of Mr. Fowler (the “Motion”),2 and we
intend to do so in this matter for the same reason. The Motion before Judge Carter is still
pending. At this time, we respectfully request that the Court afford Mr. Fowler this short
extension of time to enable him to address sufficiently the arguments set forth in his Motion to
Dismiss and the Plaintiffs’ Opposition should he wish to do so.

This is Mr. Fowler’s first request for an extension of time. Plaintiffs do not oppose this request
for an extension.

Further, counsel for Defendants iFinex Inc., BFXNA Inc., BFXWW Inc., Tether Holdings
Limited, Tether Operations Limited, Tether International Limited, Tether Limited, DigFinex
Inc., Ludovicus Jan van der Velde, Giancarlo Devasini, Bittrex, Inc., Poloniex, LLC and Philip
Potter filed a letter on November 18, 2020 seeking a similar extension (ECF 155), which the
Court granted the following day (ECF 156). The extension requested herein would align Mr.
Fowler’s briefing schedule with that of the other defendants in this matter.
1
 United States v. Reginald Fowler, No. S3 19 Cr. 254 (ALC).
2Motion to Withdraw as Counsel, ECF No. 69, United States v. Reginald Fowler, No. S3 19 Cr. 254 (ALC)
(S.D.N.Y. Nov. 9, 2020).
Hogan Lovells US LLP is a limited liability partnership registered in the District of Columbia. “Hogan Lovells” is an international legal practice that includes Hogan Lovells US LLP
and Hogan Lovells International LLP, with offices in: Alicante Amsterdam Baltimore Beijing Birmingham Boston Brussels Colorado Springs Denver Dubai Dusseldorf
Frankfurt Hamburg Hanoi Ho Chi Minh City Hong Kong Houston Johannesburg London Los Angeles Luxembourg Madrid Mexico City Miami Milan Minneapolis Monterrey
Moscow Munich New York Northern Virginia Paris Perth Philadelphia Rome San Francisco São Paulo Shanghai Silicon Valley Singapore Sydney Tokyo Warsaw
Washington, D.C. Associated Offices: Budapest Jakarta Riyadh Shanghai FTZ Ulaanbaatar Zagreb. Business Service Centers: Johannesburg Louisville. Legal Services
Center: Berlin. For more information see www.hoganlovells.com
            Case 1:19-cv-09236-KPF Document 158 Filed 12/02/20 Page 2 of 2

                                                                                  December 2, 2020




   We thank the Court for its consideration of this request.

                                                        Respectfully submitted,

                                                        /s/ Michael C. Hefter

                                                        Michael C. Hefter

   cc:    All counsel of record (via ECF)




Application GRANTED.

Dated:       December 2, 2020                       SO ORDERED.
             New York, New York



                                                    HON. KATHERINE POLK FAILLA
                                                    UNITED STATES DISTRICT JUDGE
